Case: 17-12183    Date Filed: 10/25/2018   Page: 1 of 7


                                                        [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-12183
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 8:15-cv-02935-JDW-TBM



CELESTE L. GUICE,

                                                              Plaintiff-Appellant,
                                    versus

SECRETARY, DEPARTMENT OF LABOR,

                                                             Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (October 25, 2018)

Before WILSON, NEWSOM, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Celeste Guice is a Group Leader Mail Handler with the United States Postal

Service. Pursuant to the Federal Employees’ Compensation Act, 5 U.S.C. § 8101
              Case: 17-12183      Date Filed: 10/25/2018   Page: 2 of 7


et seq. (“FECA”), she filed a complaint in federal court against the Secretary of the

Department of Labor challenging administrative decisions leading to the denial of

her claim for workers’ compensation benefits. Guice, who is proceeding pro se,

now appeals the district court’s orders dismissing her amended complaint and

denying her motion to vacate all orders entered by the district court after August 8,

2016. First, Guice argues that the district court had subject matter jurisdiction over

her FECA claim because she colorably alleged a constitutional violation. Second,

she contends that the district court abused its discretion when it entered orders after

August 8, 2016, the date the Department’s answer to the amended complaint was

due. Third, she asserts that the district court abused its discretion when it

dismissed her amended complaint without a hearing. Finding no reversible error,

we affirm.

                                           I

      Whether a district court has subject matter jurisdiction to decide a case is a

question of law to be reviewed de novo. See Pintando v. Miami-Dade Hous.

Agency, 501 F.3d 1241, 1242 (11th Cir. 2007).

      FECA is a federal employee’s exclusive remedy against the federal

government for job-related injuries. Noble v. United States, 216 F.3d 1229, 1234

(11th Cir. 2000). Under FECA, a federal employee is guaranteed the right “to

receive immediate, fixed benefits, regardless of fault and without need for


                                           2
                 Case: 17-12183       Date Filed: 10/25/2018        Page: 3 of 7


litigation, but in return [she] lose[s] the right to sue the Government.” Id. (quoting

Lockheed Aircraft Corp. v. United States, 460 U.S. 190, 194 (1983)). Instead of

pursuing claims through the courts, the employee must appeal any adverse decision

of the Office of Workers’ Compensation Programs administratively to the

Employees’ Compensation Appeals Board in the Department of Labor. A federal

court retains jurisdiction, however, to review a claim that the government violated

a clear statutory mandate or constitutional right. Woodruff v. U.S. Dep’t of Labor,

954 F.2d 634, 639 (11th Cir. 1992).

       Guice contends that because the Department administratively consolidated

her similar occupational injury/disease claims she was deprived of a “full and fair

adjudication” in violation of her constitutional right to due process. The central

tenet of due process is that a person may not be deprived of life, liberty, or

property without notice and the opportunity for a hearing appropriate to the nature

of the case. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985). In

making her due process claim, however, Guice does not allege that the Department

failed to give her notice or an opportunity to be heard on the substance of her

worker’s compensation claim. 1 A consolidation of claims is not in and of itself a


1
 Guice perfunctorily alleges that her right to “[r]easonable [n]otice and the [o]pportunity to [be
h]eard” was violated, but she points to no process failure or lack of hearing. Even with the
latitude afforded pro se plaintiffs, a bare allegation such as this fails to establish a claim. See
Jones v. Fla. Parole Comm’n, 787 F.3d 1105, 1107 (11th Cir. 2015) (“A pro se pleading is held
to a less stringent standard than a pleading drafted by an attorney; a pro se pleading is liberally
construed. Even so, a pro se pleading must suggest (even if inartfully) that there is at least some
                                                 3
                 Case: 17-12183        Date Filed: 10/25/2018        Page: 4 of 7


constitutional violation—it is merely an administrative procedure. Without

claiming (beyond the consolidation) that she was not “heard at a meaningful time

and in a meaningful manner,” Guice fails to establish a constitutional or statutory

violation. See Matthews v. Eldridge, 424 U.S. 319, 333 (1976) (quotations

omitted).

                                                 II

       Guice next argues—in various ways—that the district court should not have

entered orders after the due date for the Department’s answer to her amended

complaint had passed.

       We review a district court’s decisions about how to manage its docket for

abuse of discretion. Young v. City of Palm Bay, 358 F.3d 859, 863–64 (11th Cir.

2004). A district court has unquestionable authority to control its own docket and

broad discretion in deciding how best to manage the cases before it, Smith v.

Psychiatric Sols., Inc., 750 F.3d 1253, 1262 (11th Cir. 2014), but it must dismiss

an action as soon as it determines that it lacks subject matter jurisdiction. Arbaugh

v. Y&H Corp., 546 U.S. 500, 506 (2006).

       First, Guice contends that the district court lost jurisdiction when the

Department filed a motion to dismiss under Rule 12(b)(1) rather than an answer.




factual support for a claim; it is not enough just to invoke a legal theory devoid of any factual
basis.”) (citations omitted).
                                                 4
                Case: 17-12183   Date Filed: 10/25/2018    Page: 5 of 7


That is incorrect. Pursuant to Federal Rule of Civil Procedure 12(a)(2), a United

States agency must serve a response to a complaint within 60 days of service. In

lieu of filing an answer, a defendant may file a motion asserting that the court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). Only if the court denies

that motion is the defendant then required to file an answer. See Fed. R. Civ. P.

12(a)(4)(A). Moreover, and in any event, the Federal Rules of Civil Procedure

neither confer nor deny subject matter jurisdiction; rather, subject matter

jurisdiction is created exclusively by statute. See generally 28 U.S.C. §§ 1331,

1332; Fed. R. Civ. P. 1 et seq. (establishing that the purpose of the Federal Rules is

“to secure the just, speedy, and inexpensive determination of every action and

proceeding”).

      Second, Guice claims that the district court was required to place the

Department in default, pursuant to Rule 55(a), for not filing an answer to her

amended complaint. A default judgment may be entered against the United States

only when a plaintiff “establishes a claim or right to relief by evidence that

satisfies the court.” Fed. R. Civ. P. 55(d). But Guice did not show evidence of

procedural default; rather, as we have already concluded, the Department’s Rule 12

jurisdictional motion was filed in compliance with the Rules.

      Third, contrary to Guice’s contention, it was not an abuse of discretion for

the district court to deny Guice’s motions after August 8, 2016, the date the


                                          5
                Case: 17-12183     Date Filed: 10/25/2018    Page: 6 of 7


Department’s answer to the amended complaint was due—or, for that matter, after

October 20, 2016, the date that the district court entered the order dismissing the

case for lack of jurisdiction. Even after dismissing the case, the district court had

the inherent authority to dispose of the numerous motions filed by Guice so that

the court could administratively close the case. See Smith, 750 F.3d at 1262.

        Fourth, and again contrary to Guice’s contention, the district court was under

no compulsion to state the basis of subject matter jurisdiction in each order it

issued in relation to Guice’s case. Not only did the court not reach the merits in

any of these orders, but district courts are not required to reiterate that they have

subject matter jurisdiction each time they rule on a motion. The two cases that

Guice cites—Elliott v. Peirsol’s Lessee, 26 U.S. 328 (1828), and Vallely v.

Northern Fire & Marine Insurance. Co., 254 U.S. 348 (1920)—hold that courts

may not act beyond the authority delegated to them, but neither requires a district

court to explicitly establish its subject matter jurisdiction each time it rules in a

case.

        Finally, the district court was not divested of jurisdiction to enter orders after

August 8, 2016 simply because the Department filed a motion to dismiss, rather

than an answer, to the amended complaint. As already explained, a motion to

dismiss is an acceptable response to an amended complaint and complies with Rule

12(b)(1).


                                             6
              Case: 17-12183     Date Filed: 10/25/2018   Page: 7 of 7


                                         III

      We review Guice’s final claim—pertaining to the district court’s decision to

rule on a motion to dismiss without an evidentiary hearing—for abuse of

discretion. Sunseri v. Macro Cellular Partners, 412 F.3d 1247, 1250 (11th Cir.

2005). Generally, we will not disturb a district court’s decision to dismiss without

a hearing when the plaintiff did not request such a hearing. Id.

      The district court did not abuse its discretion when it dismissed Guice’s

amended complaint without a hearing. Guice had notice of the Department’s

motion to dismiss, and she also had an opportunity to respond. Moreover, Guice

did not request a hearing on the motion to dismiss. The district court therefore did

not deprive Guice of due process.

      AFFIRMED.




                                          7